Filed 6/15/22 P. v. Morales CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                    2d Crim. No. B310914
                                                             (Super. Ct. No. 19F-00370)
      Plaintiff and Respondent,                               (San Luis Obispo County)

 v.

 EDGAR SAUL ROJAS
 MORALES,

      Defendant and Appellant.


      A jury convicted appellant Edgar Saul Rojas Morales of
gross vehicular manslaughter while intoxicated (Pen. Code,
§ 191.5, subd. (a)) and found true special allegations he caused
bodily injury to more than one victim (Veh. Code, § 23558) and
had two prior drunk driving convictions (Pen. Code, § 191.5,
subd. (d)). The jury also convicted him of driving under the
influence and causing injury to a second victim (Veh. Code,
§ 23153, subd. (a)); driving with a blood alcohol level of at least
.08 percent and causing injury, again to the second victim (id.,
§ 23153, subd. (b)); and driving with a suspended license (id.,
§ 14601.2, subd. (a)). The trial court sentenced Morales to 15
years to life in prison.
       Morales contends the trial court erred by: (1) admitting
statements he made to officers after waiving his Miranda1 rights;
(2) restricting defense counsel’s closing argument about the
effects of Morales’s prior brain injury; (3) convicting him of crimes
that were lesser included offenses of his vehicular manslaughter
conviction; and (4) calculating his presentence custody and
conduct credits incorrectly.
       We reverse judgment as to the presentence credits but
otherwise affirm.
                     FACTUAL BACKGROUND
       Maricela Marquez and her mother Maria Medina were
driving home from a quinceañera on the night of December 1,
2018, when appellant's car crossed into their lane and collided
head on with Marquez’s SUV. Medina suffered catastrophic
blunt force injuries when her passenger-side airbag failed to
deploy. She died shortly after paramedics arrived. Marquez’s
airbag deployed and she escaped with minor injuries.
       First responders found Morales in the other car semi-
conscious and smelling of alcohol. They transported him to
Marion Regional Medical Center (MRMC) where surgeons
repaired fractures of the hip, tibia, and sternum. They noted a
prior head injury in his medical records and ran a CT scan. This
revealed a small subarachnoid hemorrhage, but surgeons
refrained from operating on his brain when no further bleeding




      Miranda v. Arizona (1966) 384 U.S. 436 [16 L.Ed.2d 694]
      1

(Miranda).


                                 2
appeared in a scan the next morning.2 His blood alcohol level
measured 0.157 percent two and a half hours after the collision.
       Officer Rachelle Fouts of the California Highway Patrol
interviewed Morales at MRMC on December 3. He appeared
alert and responsive. She advised him of his Miranda rights and
placed him under arrest for driving under the influence. Morales
agreed to speak with her. He admitted drinking at a party before
the collision but said he stopped by a friend’s house for a few
hours to sober up before driving home. The friend asked him to
stay but he decided to go home because his sisters were waiting
up for him. Morales remembered swerving when an approaching
car’s high beams disoriented him. He next remembered waking
in the hospital. The interview lasted about an hour.
       Officer Fouts met with Morales at MRMC a second time on
December 5. Morales provided more details about the evening of
the collision and reiterated his belief that oncoming headlights
caused him to swerve. He expressed surprise when told the
impact occurred entirely within the opposite lane and asked
whether he was being charged with murder. Officer Fouts stated
a passenger in the other car had died. She confirmed he was
being charged with vehicular manslaughter. Morales was then
transferred to the hospital’s extended care facility to convalesce
before going to jail.
                            DISCUSSION
                    A. Waiver of Miranda Rights
       Morales contends the trial court erred by admitting his
statements to Officer Fouts. He asserts that his injuries and
heavily medicated state rendered his waiver of Miranda rights
involuntary. Our review is de novo. “Only if the ‘totality of the

      2A subarachnoid hemorrhage is bleeding between the brain
and the membrane surrounding it, i.e., the arachnoid space.


                                3
circumstances surrounding the interrogation’ reveals both an
uncoerced choice and the requisite level of comprehension may a
court properly conclude that the Miranda rights have been
waived.” (Moran v. Burbine (1986) 475 U.S. 412, 421 [89 L.Ed.2d
410], quoting Fare v. Michael C. (1979) 442 U.S. 707, 725 [61
L.Ed.2d 197].)
       Transcripts of both interviews were admitted into evidence.
They confirm Officer Fouts placed Morales under arrest and
recited Miranda rights at the beginning of both interviews.
Morales stated he understood his rights and agreed to speak with
her. Morales described the events leading up to the collision in
detail, his prior head injury, and his two DUI convictions. Both
interviews lasted about an hour. At no point did Morales ask the
officer to leave, struggle to comprehend her questions, or answer
incoherently. He was well enough to be discharged from acute
care after the second interview.
       Morales argues Officer Fouts deceived him into waiving his
rights by placing him under arrest for driving under the influence
instead of vehicular manslaughter. We disagree. A valid waiver
of Miranda rights does not require an officer to inform the
individual of all circumstances that might affect the decision to
confess. (See People v. Molano (2019) 7 Cal.5th 620, 650, quoting
Colorado v. Spring (1987) 479 U.S. 564, 576 [93 L.Ed.2d 954]
[“the essential requirement of Miranda is that a suspect
understand ‘the nature of his constitutional right—“his right to
refuse to answer any question which might incriminate him”’”].)
Significantly, he asked whether he was being charged with
murder before the officer told him Medina had died.
    B. Precluding Argument About Morales’s Prior Head Injury
       Morales contends the trial court erred by restricting how
defense counsel could cite their expert’s opinions during closing
argument. Christopher Howard, Ph.D., opined earlier at trial


                                4
that Morales’s prior head injury likely affected his vision, spatial
perception, and impulse control on the night of the collision.3 The
trial court instructed defense counsel to cite these opinions only
when addressing the murder charge, a specific intent crime
requiring jurors to decide whether Morales acted with “‘conscious
disregard for human life.’” (See People v. Wolfe (2018) 20
Cal.App.5th 673, 681, citing People v. Watson (1981) Cal.3d 290
[“Malice may be implied when a person willfully drives under the
influence of alcohol”].) However, it refused defense counsel’s
request to use the opinions in connection with the vehicular
manslaughter charge (a general intent crime) because Morales’s
subject mental state was not relevant to his guilt. (CALCRIM
No. 590; see People v. Bennett (1991) 54 Cal.3d 1032, 1036 [“The
test [for gross negligence] is objective: whether a reasonable
person in the defendant’s position would have been aware of the
risk involved”].)
       The trial court properly limited the use of Dr. Howard’s
opinions. The People focused on the murder charge in closing
and referred to Morales’s actual awareness of risk only in this
context. The record does not support Morales’s contention that
the People’s argument conflated the evidence in a way that
indirectly helped them prove gross negligence, and thus invited
Dr. Howard’s opinions in rebuttal.4 In addition, we presume


      3 Morales fell from a balcony eight months before his
collision with Marquez and Medina. A neurosurgeon performed
an emergency craniotomy to relieve pressure on his brain.

      4 In fact, it appears defense counsel skirted the court’s
limiting order. He argued in closing: “The other part that is
true, and Officer Fouts pointed this out, on that night he wasn’t
wearing his glasses, that goes to the fact that he wasn’t being
grossly negligent, he was just not able to see. Combined with all


                                 5
jurors understood and followed the trial court’s instructions when
considering the evidence and deliberating guilt on each count.
(People v. Buenrostro (2018) 6 Cal.5th 367, 431.)
                    C. Lesser Included Offenses
      The jury convicted Morales on two counts of DUI causing
injury. (Veh. Code, § 23153, subds. (a), (b).)5 Morales contends
we must reverse and dismiss these convictions because they are
lesser included offenses of his gross vehicular manslaughter
conviction. We would agree if the deceased, Ms. Medina, were his
only victim. (See People v. Miranda (1994) 21 Cal.App.4th 1464
[conviction for DUI with injury under section 23153(a) reversed
as lesser included offense of vehicular manslaughter conviction
when same victim identified in both counts].) She was not.
Charging documents identified Ms. Marquez’s injuries, not Ms.
Medina’s death, as the basis both DUI charges. “[W]here, as
here, a defendant commits vehicular manslaughter with gross
negligence – an act of violence against the person – he may
properly be punished for injury to a separate individual that
results from the same incident.” (People v. McFarland (1989) 47


of those other factors that Dr. Howard talked about we’re not at
gross negligence, but certainly possibly negligence.” (Italics
added.)

      5 Prosecutors may charge felony DUI (i.e., DUI causing
bodily injury) separately under subdivisions (a) and (b) of Vehicle
Code section 23153. Subdivision (a) allows prosecutors to prove
the driver’s physical and mental abilities were impaired by drugs
or alcohol using evidence such as field sobriety test results. In
contrast, subdivision (b) requires no evidence of impairment if the
driver’s blood alcohol content was 0.08 percent or greater. The
court stayed appellant’s conviction under subdivision (b)
pursuant to Penal Code section 654.



                                6
Cal.3d 798, 803-804; see People v. Machuca (2020) 49 Cal.App.5th
393 [affirming separate convictions for vehicular manslaughter
and DUI because the crimes involved different victims].)6
             D. Presentence Custody and Conduct Credits
       Morales contends the court should have awarded him
custody credits for the 42 days he spent convalescing at MRMC
before going to jail. We agree. Defendants must receive credits
for time “in custody, including, but not limited to, any time spent
in a jail, camp, work furlough facility, halfway house,
rehabilitation facility, hospital, prison, juvenile detention facility,
or similar residential institution.” (Pen. Code, § 2900.5, subd. (a),
italics added.) MRMC is a hospital. While Morales’s injuries
made it unnecessary for officers to physically restrain him, the
record indicates they regulated his behavior during his recovery.
(See People v. Reinertson (1986) 178 Cal.App.3d 320, 327 [custody
involves regulation of behavior or a supervised and structured
lifestyle].) Officer Fouts testified she placed him under arrest
when she found him awake and seated in a wheelchair two days
after the collision. Medical records state he was cleared for
discharge into police custody on December 5, which suggests he
regained some degree of mobility by that time. We cannot
assume his injuries alone prevented him from relocating to
another care facility or discharging himself earlier.
       Morales also contends the trial court erred when it limited
his conduct and work time credits under Penal Code section




      6 Dissenters in McFarland (Mosk, J.) and Machuca
(Snauffer, J.) posited the multiple victim exception should not
apply under these circumstances. Morales quotes liberally from
the latter’s dissenting opinion. We follow the majority.



                                  7
2933.1 by erroneously considering vehicular manslaughter a
qualifying violent felony.7 The People concede the point.
                           DISPOSITION
       The judgment is affirmed except for Morales’s presentence
credits. The current abstract of judgment reflects 781 days of
custody credit and 117 days of conduct credits, for a total of 898
days of presentence credits. The trial court shall amend the
abstract to reflect 824 days of both custody and conduct credits
totaling 1,648 days, then forward a certified copy of the same to
the California Department of Corrections and Rehabilitation.
       NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      GILBERT, P.J.



      TANGEMAN, J.




      7 Penal Code section 2933.1 limits a defendant’s credits to
15 percent of actual time spent in custody if they are convicted of
a qualifying violent felony.


                                 8
                    Jesse J. Marino, Judge
           Superior Court County of San Luis Obispo
               ______________________________

      Mark D. Lenenberg, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Nikhil Cooper, Amanda V. Lopez
and Michael Katz, Deputy Attorneys General, for Plaintiff and
Respondent.




                               9